The complaint in this case, as filed by the Solicitor on appeal, contained two counts. The first count charged a violation of Section 4621 of the Code of 1923; and the second count charged a violation of Section 4629 of the Code of 1923. The conviction was had under the second count, thereby eliminating questions rising solely under the first complaint.
The second count follows the language of the Statute, and sufficiently charged the offense prohibited by the Statute.
The evidence on the question of the guilt vel non of the defendants was in conflict. That for the State tending to prove the violation of the Statute by each of the defendants against whom verdicts of guilty were returned. Therefore, the general affirmative charge, as requested by the defendants, was properly refused.
As is required by the Statute, we have examined the record and it appearing that no ruling of the court injuriously affected the defendants' rights, the judgment is affirmed.
Affirmed.